         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

ERNEST L. PARKER,

     Petitioner,

v.                                        Case No. 3:19cv648-RV/CAS

MARK INCH, Secretary,
Department of Corrections,

     Respondent.
                                /

                                    ORDER

     This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated February 28, 2020 (ECF No. 17), that

Respondent’s motion to dismiss (ECF No. 15) be granted and the petition

for writ of habeas corpus (ECF No. 6), filed pursuant to 28 U.S.C. § 2254,

be dismissed as untimely. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). The Petitioner has filed an

objection (ECF No. 18), and I have made a de novo determination of that

objection. Having considered the Report and Recommendation, and the
objection thereto, I have determined the Report and Recommendation

should be adopted.1

       Accordingly, it is now ORDERED as follows:

       1. The Report and Recommendation (ECF No. 17) is adopted and

incorporated by reference in this order.

       2. The Clerk shall enter judgment stating, “Respondent’s motion to

dismiss (ECF No. 15) is GRANTED and the petition for writ of habeas

corpus (ECF No. 6) is DISMISSED as untimely. Any certificate of

appealability is DENIED and leave to appeal in forma pauperis is also

DENIED.”

       3. The Clerk shall close the file.

       DONE AND ORDERED on this 3rd day of April, 2020.


                                    s/ Roger Vinson
                                    ROGER VINSON
                                    SENIOR UNITED STATES DISTRICT JUDGE



1 In his objection, the Petitioner claims that his habeas petition was untimely (and thus
he suggests that he is entitled to equitable tolling) because his facility was in “lockdown
for the period in question” and he didn’t have access to his legal mail and papers (doc.
18 at 2). However, the Eleventh Circuit has said: “[E]quitable tolling is an ‘extraordinary
remedy which is typically applied sparingly’ . . . . In Akins, a panel of this Court held that
equitable tolling was inapplicable for periods of various lockdowns or during a period in
which the movant’s legal papers were misplaced by the prison. . . . Akins [thus]
suggests that lockdowns and periods in which a prisoner is separated from his legal
papers are not ‘extraordinary circumstances’ in which equitable tolling is appropriate.”
Dodd v. United States, 365 F.3d 1273, 1282-83 (11th Cir. 2004) (citing Akins v. United
States, 204 F.3d 1086 (11th Cir. 2000)).
